The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Pages 2, 6, in the respective headings therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAIL DESCRIPTION” (i.e. page 6), respectively for consistency with PTO guidelines. Page 6, in paragraph [0036], 8th line therein, it is noted that the term “its” should be rewritten as --the-- for an appropriate characterization. Page 8, in paragraph [0041], 10th & 11th line therein, note that the reference labels “230-1 through 230-6” should be rewritten as --230-1, 230-2, 230-3, 230-4, 230-5 and 230-6-- for consistency with the labeling in FIG. 2A. Page 10, in paragraph [0046], 4th line therein and page 11, in paragraph [0049], second, 4th, 5th lines therein, note that --(FIG. 2A)-- should be inserted after “210-1” (i.e. paragraph [0046]; paragraph [0049], 5th line therein) and inserted after “230-1” (i.e. paragraph [0049], second & 4th lines therein), respectively at these instances for consistency with the labeling in that drawing. Page 10, in paragraph [0046], 5th, 6th lines therein, note that --as shown in FIG. 2B-- should be inserted after “220-C” (i.e. 5th line therein) and note that --as shown in FIG. 2A-- should be inserted after “200” (i.e. 6th line therein), respectively at these instances for appropriate characterizations consistent with the labeling in those drawings. Page 10, in paragraph [0047], first, 5th lines therein, note that --(FIG. 2B)-- should be inserted after "GV" (i.e. first line therein) and inserted after “PT” (i.e. 5th line therein), respectively at these instances for consistency with the labeling in that drawing. Page 12, in paragraph [0051], 14th line therein, and page 15, in paragraph [0064], 7th line therein, note that the pronoun “they” should be rewritten to indicate the corresponding intended feature, respectively at these instances for clarity and completeness of description. Page 13, in paragraph [0058], second line therein and page 14, in paragraph [0059], second line therein, note that the recitation of “(FIG. 2C) of the CPW C1” should be rewritten as --of the CPW C1 (FIG. 2C)--, respectively at these instances for an appropriate characterization. Page 14, in paragraph [0061], 4th, 5th, 6th lines therein, it is noted that the recitations of “200-1 through 200-8” (i.e. 4th & 5th lines therein) and “200-9 through 200- 16” (i.e. 5th & 6th lines therein) should be respectively rewritten as --200-1, 200-2, 200-3, 200-4, 200-5, 200-6, 200-7 and 200-8-- and --200-9, 200-10, 200-11, 200-12, 200-13, 200-14, 200-15 and 200-16--, at these instances for consistency with the labeling in  FIG. 4. Page 15, in paragraph [0064], second line therein, it is noted that the term “thereby” should be rewritten as --therefore-- for a more appropriate characterization. Page 17, in paragraph [0072], last line therein, it is noted that --the detail description of the drawings-- should be inserted after “throughout” for an appropriate characterization. Throughout the detail description, it should be noted that certain reference labels do not per se exist in the drawings (e.g. 210, 220, 230, 320, 340, which exist only with suffix designations (e.g. 210-1, 220-3, 230-4, etc.) in the drawings), while other reference labels are not labeled with respect to the certain drawings being described (e.g. CPW C1 is not present in FIG. 3A, vias PT are not present in FIG. 3B, middle conductive line 220-C is not present in FIG. 3C, etc.) and thus appropriate clarification should be provided.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8; 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8, lines 3 & 4, note that the recitation of “by a middle one of the conductive lines” is vague in meaning, especially since the nature of the conductive lines, as recited in claim 6 has not positively established which conductive line is considered “a middle one” and thus appropriate clarification is needed.
In claim 17, lines 4 & 5, note that the recitation of “any non-CPW RF transmission line” is vague in meaning, especially since of no “non-CPW RF transmission line” has been positively defined in the claim. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 2, line 2, it is noted that the recitation of “farther than the second of the radiating elements from the phase shifter” should be rewritten as --farther from the phase shifter than the second of the radiating elements-- for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

( (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10; 21, 22 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Weale. 
Weale (i.e. FIGS. 1, 2) discloses an antenna arrangement, comprising: a printed circuit board (i.e. substrate 18) including a phase shifter (i.e. tunable delay line circuits (13, 14) as evident from FIG. 1) and a plurality of transmission lines associated with the phase shifters (13, 14); a plurality of radiating elements (i.e. antennas (16, 17) as evident from FIG. 1) coupled to the transmission lines associated with the phase shifters (13, 14). Note in particular that the transmission lines associated with the phase shifters (13, 14) can take the form of a coplanar waveguide (i.e. a signal line 25) flanked by a reference line (i.e. 23) as evident from FIG. 2. As evident from FIG. 1, an antenna (17) is coupled to the phase shifter (14) such as to be farther than an antenna (16) coupled to a phase shifter (13), as per claim 2. Regarding claim 9, note that each of the phase shifters (13, 14) includes a corresponding coplanar waveguide. Regarding claim 10, note that the phase shifter (14) couples the coplanar waveguide associated therewith to a third antenna. Regarding claim 21, note that since each phase shifter is a tunable delay line, then such tunable delay lines can be adjusted to have respective time delays (i.e. corresponding to different wave speeds). Regarding claim 22, as described above, the antenna (17) associated with phase shifter (14) is farther than (i.e. longer than) the antenna (16) associated with the phase shifter (13).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weale in view of Kozyrev et al (‘522). 
Weale discloses the claimed invention except that for the hybrid transmission line associated with the phase shifter.
Kozyrev et al (i.e. FIGS. 10-13) exemplarily discloses a phase shifter having a hybrid transmission line (i.e. a coplanar waveguide (148) coupled to a microstrip line (142) as evident from FIG. 10) and usable in an antenna array (i.e. 170 in FIG. 13).
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the phase shifters (13, 14) in Weale to have included a hybrid transmission line phase shifters, such as taught by Kozyrev et al. Such a modification would have been considered an obvious substitution of art recognized equivalent phase shifters, thereby suggesting the obviousness of such a modification. Note that as an obvious consequence of such a modification, the antenna (17) remains farther from the modified phase shifter than the antenna (16) is from phase shifter (13), consistent with the teaching in Weale. Regarding the indefinite limitation “any non-CPW RF transmission line”, the examiner has not given any patentable weight to such an indefinite limitation. Regarding claims 18, 19, as evident from the obviousness modification, the resultant combination would have necessarily included the coplanar wave-microstrip hybrid transmission line.
Claims 3-7, 11; 20; 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 are allowable over the prior art of record, especially since none of the prior art of record discloses a base station antenna having a reflector as recited in independent claim 12.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Franson discloses antenna that are fed by coplanar waveguides.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee